ANSTEAD, C.J.,
specially concurring.
I would decide the case on the merits and affirm the decision of the trial court based upon the unambiguous language contained in the city charter providing for the may- or’s authority to. veto “any ordinance or resolution.” Since the charter specifically provides for the selection of an attorney and determination of his compensation only by “ordinance or resolution,” I presume the drafters of the charter intended that the mayor’s veto authority would apply to the hiring of counsel. Cf. Bierhorst v. Prieto, 131 So.2d 308 (La.App.1961).